Citation Nr: 0500526	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck and back 
condition, claimed as secondary to the service-connected 
disability of rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1946 to June 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The Board remanded this claim in December 2003 to comply with 
the veteran's request for a personal videoconference hearing.  
A hearing was scheduled for November 22, 2004.  Though the 
veteran indicated in October 2004 that he would attend the 
hearing, he did not appear on the scheduled date.  There is 
no indication in the record that the veteran contacted either 
the RO or the Board to postpone the hearing.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702(d) (2004).  Therefore, because the veteran failed to 
appear, the Board will proceed as if he withdrew his hearing 
request.

In December 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  Service connection is in effect for rheumatic heart 
disease.

2.  The veteran's neck and back conditions were not present 
in service or for many years later, and are not causally 
related to an incident of service or to the veteran's 
service-connected disability.


CONCLUSION OF LAW

The veteran's neck and back conditions were not incurred or 
aggravated in service; may not be so presumed; and are not 
proximately due to, or the result of, his service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for service connection for a neck and back condition.  In 
this context, the Board notes that a substantially complete 
application was received in April 2001.  In June 2001, prior 
to its adjudication of this claim, the AOJ provided notice to 
the claimant regarding the VA's duties to notify and to 
assist.  Specifically, the AOJ notified the claimant of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Thus, the Board finds that 
the content and timing of the June 2001 notice comport with 
the requirements of § 5103(a) and § 3.159(b).

Service Connection  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In this case, service connection was established for 
rheumatic heart disease (RHD) in August 1947.  The veteran 
now seeks service connection on a secondary basis for a neck 
and back disability.  Specifically, the veteran contends that 
the medical literature supports a link between RHD and 
rheumatic arthritis, which he claims to have in his neck and 
back.  

Service medical records, dated from May 1946 to May 1947, 
include the veteran's entrance examination, at which time no 
musculoskeletal defects were noted.  Primarily, the balance 
of the service medical records document treatment for acute 
rheumatic fever and rheumatic heart disease, which were first 
diagnosed in November 1946.  Joint pain in the knees and 
ankles is noted in the months leading up to the November 
diagnosis, and is discussed in the context of the rheumatic 
fever.  The veteran had a relapse in January 1947 and was 
ultimately discharged from service due to this disability.   

Post service medical records include both private and VA 
treatment dated from August 1947 to January 1951, in December 
1955, from January 1976 to January 1986, and from October 
1993 to December 2001.  Records pertinent to the issue on 
appeal are discussed below.

Referable to the issue of the veteran's neck, in November 
1979, he sought treatment for neck and shoulder pain, stating 
that he recalled no injury or trauma, but rather the pain 
came on by itself.  X-rays revealed evidence of narrowing, 
spur formation, and osteophytes.  There was some encroachment 
of the neural foramina bilaterally.  The diagnosis was 
degenerative disk disease of the cervical spine.  

The veteran sought further treatment in September 1999, 
presenting with complaints of neck pain for about a week.  X-
rays demonstrated advanced degenerative changes at the mid 
and lower cervical levels. 

The record also reveals that the veteran received 
chiropractic treatment for neck pain from March 2001 to 
December 2001.

Referable to the issue of the veteran's back, in January 
1976, the veteran sought treatment for back pain, offering a 
history of acute pain for two weeks.  He reported that while 
coughing vigorously, he heard a pop in his back, which led to 
pain there that radiated down his legs.  X-rays revealed a 
narrowing of disk space with osteophyte formation.  The 
diagnosis was degenerative disk disease with left leg 
radiculitis.   The veteran was seen continually from then to 
June 1982 for recurring episodes of back pain, to include a 
lumbar fusion surgery.  The pain was generally attributed to 
no specific injury or trauma.  

The veteran was treated in December 1998 for back pain 
secondary to arthritic changes and also underwent 
chiropractic treatment in March 2001 for back pain. 

To review, direct service connection may be established for a 
current disability resulting from an injury or disease 
incurred in service.  A medical nexus, or causal link, 
between the current disability and the injury during service 
is required.  Additionally, secondary service connection is 
warranted if the evidence demonstrates that the current 
disease is proximately due to, or the result of, a service-
connected disease or injury.

The service medical records are silent as to any complaint, 
treatment, or diagnosis referable to the neck or back.  The 
first documented treatment for the back is in January 1976 
and for the neck in November 1979, nearly thirty years after 
separation from service.  The records of treatment for both 
conditions are negative for any reference to an incident in 
service.  Based on this evidence, the Board finds there is no 
basis for direct service connection.  

Nor is there a basis for application of the presumption of 
service incurrence of arthritis under 38 C.F.R. §§ 3.307, 
3.309, because arthritis was not manifested to a compensable 
degree, or any degree, within one year after service.

The issue remains, however, whether the evidence of record 
establishes that the veteran's current neck and back 
conditions are related secondarily to his service-connected 
rheumatic heart disease.

Although the medical records in this case span nearly fifty 
years, they document treatment of the claimed conditions 
without reference to any link to the veteran's rheumatic 
heart disease.  Without a medical opinion establishing that 
the arthritis in the veteran's neck and back is proximately 
due to, or the result of, the heart disease, the Board may 
not find such a connection.  See Colvin, supra.  

The Board notes that the veteran has asserted that medical 
treatises support his contention that arthritis has a 
reasonable connection to rheumatic heart disease.  The Court 
has held that generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  However, medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."   Wallin v. West, 11 Vet. App. 509, 513 
(1998).  Regardless, the veteran has not submitted any such 
research for the Board to evaluate.  

The Board has also considered the veteran's own assertions of 
a causal connection.  The Board finds that such assertions 
can be afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his opinion as to etiology and a medical diagnosis competent.

Finally, for the benefit of the doubt provision to apply, 
there must be an approximate balance of positive and negative 
evidence.  In this case, the preponderance of the evidence is 
against the veteran's claim; therefore, service connection is 
not warranted.  




ORDER

Entitlement to service connection for a neck and back 
condition is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


